DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 01/05/2021 containing amendments and remarks to the claims.
The specification objection is withdrawn.
The objection of claim 11 for a minor informality is withdrawn due to amendments made to the claim.
The rejections of claims 9-15 and 18-20 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheol Kim on 01/15/2021.

The application has been amended as follows: 
Claims 1-8
Cancelled. 

Claim 9
Replace Claim 9 with the following:
“A method of chemical looping oxidative dehydrogenation of a light alkane over a molybdenum-vanadium bimetal oxide catalyst, comprising:
uniformly mixing a molybdenum-vanadium bimetal oxide catalyst with quartz sand in a reactor, wherein, the molybdenum-vanadium bimetal oxide catalyst comprises: a solid solution composed of an oxide of molybdenum (Mo) and an oxide of vanadium (V), a molar ratio of Mo and V in the molybdenum-vanadium bimetal oxide catalyst is 1-(4-30), and Mo enters bulk phase lattice of V2O5, resulting in a lattice distortion of V2O5 and forming the solid solution, and a mass ratio of the molybdenum-vanadium bimetal oxide catalyst to the quartz sand is (0.2-1):1;
introducing nitrogen to the reactor to remove oxygen and air, and then introducing a light alkane to the reactor, wherein, the light alkane is an alkane selected from the group consisting of ethane, propane, n-butane and iso-butane, a total flow of the light alkane and nitrogen is 20ml/min – 50 ml/min, and a volume percent of the light alkane to a total volume of the light alkane and the nitrogen is 10%-30%; and
contacting the light alkane with the molybdenum-vanadium bimetal oxide catalyst at atmospheric pressure and a temperature from 450oC-500oC to produce a product comprising an alkene.”

Claim 11
Cancelled.

Claim 12 
	Replace claim 12 with the following:
“The method of chemical looping oxidative dehydrogenation of the light alkane according to claim 9, wherein, the contacting comprises a gas-solid contacting method selected from a gas-solid countercurrent contacting method and a gas-solid concurrent contacting method, and the reactor employed in the oxidative dehydrogenation reaction is one selected from the group consisting of a fixed bed reactor, a moving bed reactor, and a circulating fluidized bed reactor.”

Claim 13
	Replace claim 13 with the following:
 	“The method of chemical looping oxidative dehydrogenation of the light alkane according to claim 10, wherein, lattice oxygen in oxygen support participates in the oxidative dehydrogenation reaction, and as the oxidative dehydrogenation reaction proceeds, the lattice oxygen is gradually consumed and results in a decrease in an activity of the molybdenum-vanadium bimetal oxide catalyst and a low-valence state oxygen support; the low-valence state oxygen support is cycled and regenerated by reacting with air or oxygen to oxidize the low-valence state oxygen support to a high-valence state oxygen support and returning the high-valence state oxygen support to the reactor.”

Claim 15
	Replace claim 15 with the following:
 	“The method of chemical looping oxidative dehydrogenation of the light alkane according to claim 9, wherein, the mass ratio of the molybdenum-vanadium bimetal oxide catalyst to the quartz sand is (0.5-0.8):1”

Claims 16-17
Cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
No prior art alone or in combination with references discloses a method of chemical looping oxidative dehydrogenation of a light alkane over a molybdenum-vanadium bimetal oxide catalyst as recited in amended claim 9, wherein the catalyst is mixed with quartz sand, light alkane and nitrogen total flow is 20 ml/min-50ml/min, a volume percent of light alkane is 10-30% and a mass ratio of catalyst to sand is (0.2-1):1.
The closes prior art of record Hossain et al. (US2017/0354955 A1) discloses a method for gas phase oxygen-free oxidative dehydrogenation of alkanes over a catalyst comprising vanadium oxide, such as V2O5, and a promoter, such as Mo, which may be in the form of an oxide (Abstract; [0064]; [0067]). Hossain discloses that the oxidative dehydrogenation is carried out in an oxygen free environment and that the vanadium oxide provides the oxygen necessary to oxide the alkane to an alkene similarly as the disclosed by the Applicant, acting as an oxygen carrier, and discloses similar regeneration of the catalyst as disclosed by the Applicant ([0120]). Therefore, Hossain is considered to disclose an oxidative dehydrogenation that performs similarly as the claimed chemical looping oxidative dehydrogenation. Hossain further discloses that the Mo may be present in an amount of 1 to 5% by weight of the total weight of the catalyst and the V may be present in an amount of 5 to 20% by weight of the total weight of the catalyst ([0064]; [0067]). Based on the weight percentages, one of ordinary skill in the art would reasonably determine that the catalysts disclosed by Hossain have a range of molar ratios of Mo Hossain also disclose purging the reactor with nitrogen ([0102]).
However, Hossain fails to disclose mixing the catalyst with quartz sand and feeding light alkane and nitrogen in a total flow of 20 ml/min-50ml/min, at a volume percent of light alkane from 10-30%.
Huang et al. (US 2017/0334808 A1), directed to a method dehydrogenation of propane using a metal containing catalyst on a support, discloses dehydrogenation in the presence of a catalyst and quartz sand ([0055]). Therefore, it would appear to be known in the art that quartz sand may be used during dehydrogenation. However, Huang does not disclose or reasonably suggest a chemical looping oxidative dehydrogenation process using a catalyst comprising molybdenum oxide and vanadium oxide as claimed. The catalysts disclosed by Huang are substantially different than those disclosed by Hossain and therefore it would not have been obvious for one of ordinary skill in the art to modify Hossain with quartz sand as taught by Huang in a ratio as recited by the claims. 
Therefore, the use of the claimed catalyst with quartz sand and nitrogen diluent as recited in at least claim 9 is not disclosed or reasonably suggested by the prior art. As such, claims 9-10, 12-13, 15 and 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ozkan et al. (U.S. Patent No. 6,521,808) discloses a process for the oxidative dehydrogenation of lower alkanes comprising contacting a lower alkane with a sol-gel catalyst comprising at least one active metal selected from the group consisting of vanadium and molybdenum. Ozkan does not appear to explicitly disclose or reasonably suggest the use of quartz sand and nitrogen diluent in the claimed amounts as recited in at least claim 9.

Ou et al. (US 2003/0181325 A1) discloses a process for oxydehydrogenation of paraffins using a catalyst that may comprise vanadium and molybdenum, wherein the oxydehydrogenation may be carried out as anaerobic oxydehydrogenation with lattice oxygen in the catalyst being used as a source of oxygen for the oxydehydrogenation reaction. Ou does not appear to explicitly disclose or reasonably suggest the use of quartz sand and nitrogen diluent in the claimed amounts as recited in at least claim 9. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772